Exhibit 10.1

 
SECURITY AGREEMENT
 
This Security Agreement dated July 9, 2010, hereinafter Agreement, is between
the undersigned PEPPERBALL TECHNOLOGIES - CA, INC., A Delaware Corporation,
hereinafter called "SELLER", and PRIMARY FUNDING CORPORATION , A California
Corporation, hereinafter " PFC," hereinafter collectively referred to as the
Parties. Said parties, for good and valuable consideration, agree to be bound by
the terms and conditions herein.


1. 
PURPOSE OF AGREEMENT



SELLER desires to obtain short-term financing by factoring, selling and
assigning accounts receivable to PFC, and PFC desires to purchase such Accounts
as are acceptable to it, in its sole discretion, at a discount below face value.


2.
DEFINITIONS

 
A. "ACCOUNT" means any right to payment for goods sold, and delivered, or
services rendered which is not evidenced by an instrument or chattel
paper.                                
B. "ACCEPTABLE ACCOUNT" means an account conforming to the warranties and terms
set forth herein that is approved for purchase by PFC.
C. "CUSTOMER" means SELLER's Customer, the account debtor.
D. "SELLER" means the seller and assignor of the accounts.
E. "COLLATERAL" means the intangible or tangible property given as security (as
further defined by Paragraph 4) to PFC by SELLER for any obligations and
liabilities of SELLER to PFC under this Agreement.
F. "WARRANT" means to guarantee, as a material element of this Agreement.
G. "CREDIT PROBLEM" means an account debtor is unable to pay trade debts due to
the filing of a Judicial Bankruptcy under the terms and conditions of the US
Bankruptcy Codes.
H. "CUSTOMER DISPUTE" means any claim by Customer against SELLER, of any kind
whatsoever, valid or invalid, that reduces the amount collectible from Customer
by PFC.
I. "ADVANCE" shall be determined by the actual amount funded against any given
collateral. In the event an account is offered to PFC for funding, the funding
formula would be the gross amount of said invoice, less the Discount. The
Advance percentage shall be Eighty-five Percent (85%).
 
3.
WARRANTIES

 
As an inducement for PFC to enter into this Agreement, and with full knowledge
that the truth and accuracy of the warranties in this Agreement are being relied
upon by PFC, SELLER warrants and covenants that:
A. SELLER is properly licensed and authorized to operate the business of
Security Products , under the trade name(s) of PEPPERBALL TECHNOLOGIES - CA,
INC. and SELLER's trade name(s) has been properly filed and published as
required by the laws of the applicable County/State.
B. SELLER's business is solvent, and all the SELLER's obligations to the
government for all Federal, state and/or local taxes including employee
withholding taxes are paid in full and will continue to be paid in full on a
timely basis.
C. Each of SELLER's account debtors is solvent to the best of SELLER's current
information and knowledge.
D. SELLER is the lawful owner of, and has good and undisputed title to, the
Accounts purchased by PFC.
E. Each account offered for sale to PFC is an accurate and undisputed statement
of indebtedness by customer to SELLER for a sum certain which is due and payable
in thirty days or less or other trade terms pre-approved in writing by PFC.
F. Each account offered for sale to PFC is an accurate statement of a bonafide
sale, delivery and acceptance of merchandise or performance of service by SELLER
to Customer
G. SELLER does not own, control or exercise dominion over, in any part or way
whatsoever, the business of any account debtor which Accounts are factored by
SELLER to PFC.
H. All financial records, statements, books or other documents shown to PFC by
SELLER at any time, either before or after the signing of this Agreement are
true and accurate.
I. SELLER will not, in any manner whatsoever interfere with any of PFC's rights
under this Agreement.
 
 
1
__jcs__      __jgm_    _______    _________
(Initial)       (Initial)      (Initial)     (Initial)
 
 

--------------------------------------------------------------------------------

 
 
J. SELLER will not factor or sell Accounts except to PFC for the period of this
Agreement, and for so long as any indebtedness whatsoever remains owing by
SELLER to PFC.
K. SELLER has not transferred, pledged or granted a security interest in
SELLER's Accounts or other personal property further defined as Collateral by
Paragraph 4, to any third person, which SELLER has not fully disclosed in
writing to PFC, and SELLER will not transfer, pledge or grant a security
interest to any other party in said personal property of the business for the
term of this Agreement and for so long as SELLER is indebted to PFC.
 
4.   SECURITY INTEREST/COLLATERAL: As a further inducement for PFC to enter into
this Agreement and as Collateral for the repayment of any indebtedness by SELLER
to PFC, SELLER hereby grants to PFC a continuing security interest in the
following described personal property of SELLER, hereinafter called
"Collateral":
 
A. All presently existing or hereafter arising, now owned or hereafter acquired,
Accounts, returned, reclaimed or repossessed goods with respect thereto;
contract rights; purchase orders; chattel paper; general intangibles;
intellectual property; reserves; credit balances; documents; instruments;
deposit accounts; inventory, wherever located, including raw materials,
work-in-process, finished goods, and all names or marks affixed to or to be
affixed thereto for purposes of selling same; equipment and fixtures, including
without limitation, all motor vehicles, furniture and any and all additions,
substitutions or replacement; books and records relating to any of the above
including, without limitation, all computer programs, optical data,
electronically, magnetically or compressed, or any combination thereof, on-site
or off-site, pertaining to the foregoing, in the possession of debtor, or any
computer service bureau or other third person. Debtor is not authorized to sell,
transfer, or otherwise convey or dispose of the foregoing property except
finished inventory held for sale and sold in the debtor's usual course of
business.
 
5.   FUNDING: Funding shall occur in the following manner and amounts.
 
A. ASSIGNMENT: At SELLER's option SELLER may from time to time sell, transfer
and assign Accounts to PFC. Such assigned Accounts shall be identified by
separate and subsequent written agreements on a form entitled "Schedule of
Accounts". PFC may in its sole and absolute discretion purchase any specific
Account from SELLER regardless of credit rating of customer.
B. APPROVAL: PFC will not purchase an Account unless such Account is first
submitted to PFC by SELLER for approval and said Account is approved. PFC is not
obligated to buy any Account from SELLER notwithstanding the fact that the
aggregate sum of factored Accounts remaining unpaid/outstanding may be less than
the Maximum Account stated in Paragraph 5H below. PFC shall have no liability
whatsoever to SELLER of any Customer of SELLER for PFC's failure or refusal to
purchase an Account. PFC may rescind any approval prior to any shipment of the
goods, inventory, services rendered or equipment generating the Account.
C. REQUIRED FORMS: When SELLER offers a Schedule of Accounts to PFC for
factoring, PFC shall receive (I) a copy of the original invoice with PFC's
assignment stamp affixed to said invoice as evidence that SELLER is factoring
the Account with PFC, (ii) evidence of delivery of product or services, or time
card, or signature of acceptance by customer, or proof of completion, and (iii)
a copy of the Bill of Lading or tracking number, Contract or Purchase Order,
and/or a Purchase Order number which corresponds with said invoice(s), as
appropriate to the business of SELLER or as required by PFC.
D. DISCOUNT: SELLER shall pay to PFC as earned a Factoring Discount fee of One
Percent (1%) of the gross face value of each Account Purchased for each
additional 15 day period or fraction thereof ("Fee Period") until the date
Account purchased is paid in full or charged back to SELLER.
E.  MINIMUM MONTHLY FEE:  None.
F. RESERVE: Upon the purchase by PFC of each Account, PFC shall, unless waived
by PFC in its sole discretion, establish a Reserve. The Reserve shall be the
amount by which the face amount of the purchased Account exceeds the Advance,
less all accrued fees and Adjustments on that purchased Account and any and all
remittances received for the benefit of SELLER that PFC comes into possession of
and may be deemed non-factored ("the Reserve"). Said Reserve Account may be held
by PFC and applied against any obligations of SELLER to PFC. PFC reserves the
right to initiate at any time and/or adjust the Reserve Account as deemed
necessary by PFC.
 
2
_  jcs _       __jgm_     _______    ________
(Initial)      (Initial)      (Initial)      (Initial)
 
 
 
 

--------------------------------------------------------------------------------

 
 
G. RESERVE RELEASE: As PFC collects Customer payments from or on behalf of
account debtors, PFC shall credit the Customer Payments as funds clear to those
Accounts purchased. In the event PFC receives electronic funds as payment for
Accounts purchased, the funds will be credited when PFC's lender notifies same
and proper identification/remittance of payments can be established. Any
non-factored payments received by PFC shall be credited to the reserve and held
by PFC for three business days from the receipt of said funds to allow said
funds to clear. The Reserve portion as described in paragraph 5F. shall be
released less the discount or minimum Fee from the proceeds received less any
offsets, charge-backs or other obligations that SELLER may have to PFC. The
Reserve Release generally takes place weekly. However, PFC reserves the right to
withhold the Reserve Release to offset pending Charge-Backs.
H. MAXIMUM ACCOUNT: The outstanding amount in SELLER's Accounts with PFC (that
is, Accounts Purchased by PFC from SELLER and not yet paid by Customer) shall
not exceed the sum of $500,000.00. SELLER acknowledges that this stated amount
is intended as a guideline only, and it does not obligate PFC to purchase
Accounts in an aggregate sum equivalent to said stated Maximum Account.
I. TIMING: PFC will make a good faith effort to fund accepted SELLER Accounts
within 24 hours of the submission of all Schedules of Accounts, excepting the
initial Schedule and new customers, provided that SELLER has fully complied with
this Agreement in every respect.
J.  LINE RESERVATION FEE:  None
 
6.   PROTECTION OF COLLATERAL/SECURITY INTEREST
 
A. SELLER will not change or modify the terms of sale on any Account purchased
by PFC.
B. SELLER will not permit any lien, security interest or other encumbrance of
any nature whatsoever to be created upon the Collateral except with prompt and
written notice thereof to PFC, and its express written consent.
C. SELLER shall maintain adequate casualty insurance covering SELLER's business
premises as is customary for similar businesses and, at the request of PFC, name
PFC as loss payee of said insurance. Additionally, SELLER shall maintain
adequate liability and workers compensation insurance and shall provide PFC with
evidence of said insurance. Seller shall also maintain insurance that is
appropriate by the licensing authorities that govern their industry and shall
upon request provide evidence to PFC.
D. SELLER will immediately notify PFC in writing of any proposed or actual
change of SELLER's name, identity, legal entity, corporate structure, use of
additional trade name(s) and/or any proposed change in any executive officers,
partners and/or owners of SELLER.
E. NOTICE OF LEVY: SELLER will promptly notify PFC of any attachment, levy or
lien against SELLER. In addition, SELLER shall notify PFC of any legal action
claiming money damages from SELLER in which SELLER is named as a Defendant.
F. NOTIFICATION TO CUSTOMER: PFC may any time and at its sole discretion notify
any account debtor of SELLER of the assignment herein and/or the security
interest of PFC and request that payments be made directly to PFC. PFC may at
its sole discretion require the account debtor prior to funding to acknowledge
in writting an assignment of payment to PFC for Accounts purchased from SELLER.
G. BOOK ENTRY: SELLER will, immediately upon sale of Accounts to PFC make proper
entries on its books and records disclosing the absolute sale of said Accounts
to PFC.
H. SOLE PROPERTY: Once PFC has purchased an Account, the payment from customer
as to that Account is the sole property of PFC. Any interference by SELLER with
this payment may result in civil and/or criminal liability.
I. HOLD IN TRUST: SELLER will promptly notify PFC of any payment received by it
on an Account that has been factored to PFC, and will hold in trust and
safekeeping, as the property of PFC and immediately surrender to PFC said same
check, or other form of payment received by SELLER. Should SELLER come into
possession of a check, or other payment, comprising payment(s) owing to both
SELLER and PFC, SELLER shall surrender said same check or payment PFC prior to
negotiation, whereupon PFC will refund to SELLER its portion of such payment. If
any such "check" is deposited, cashed, or negotiated by SELLER, or any agent or
employee of SELLER, a minimum charge of $50.00 will be charged for each
occurrence, in addition to the ordinary Discount Fees owed on the Account to
PFC. An additional fee of 1% of the gross amount of the Account will be charged
SELLER for each five days SELLER fails to reimbursed PFC for funds SELLER
received. In
 
                                        3
__jcs__    ___jgm      _________   _______
(Initial)      (Initial)      (Initial)      (Initial)
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
addition to repayment of the amount owed together with the fees, any such
interference could also result in further civil and/or criminal liability. In
the event funds on Accounts purchased are electronically transferred to SELLER,
SELLER must immediately transfer said funds to PFC or be subject to the formula
of fees described above.
 
7.  RECOURSE:
 
PFC will have the right to charge-back to Seller any invoice remaining unpaid
regardless as to the reason for nonpayment after a period of ninety days from
the time the invoice was first originated. An account or invoice deemed as a
recourse charge-back will be considered in dispute for failure to pay within the
payment or credit terms established under the Warranties provided by Seller in
paragraph 3E of this Agreement. The administration of the rights of Charge-Back
are defined below in paragraph 8A.
 
8.  CHARGE-BACKS:
 
A. RIGHT OF CHARGE-BACK: All Accounts subject to Customer Dispute as defined in
Section 2H hereinabove will be immediately paid in full by SELLER to PFC by
either SELLER (I) submitting "approved and acceptable" new Accounts, (ii) PFC
requiring payment thereof, or (iii) PFC debiting SELLER's reserve account. All
charge-backs are at the gross amount of said Account without any offset for
fees, or reductions of any nature whatsoever.
B. NOTICE OF DISPUTE: SELLER must immediately notify PFC of any disputes between
Customer and SELLER.
C. INVOICING ERROR: Mistaken, incorrect, and/or erroneous invoicing submitted by
SELLER to PFC may at PFC's discretion be deemed a disputed Account and be
charged back to SELLER.
D. DISPUTE SETTLEMENT: PFC may settle any dispute directly with Customer,
however any remaining unpaid balance becomes the responsibility of the SELLER.
E. STATEMENT OF CHARGE-BACK (ACCOUNT STATED): PFC shall identify in writing all
charge-backs and provide to SELLER a written statement thereof, which statement
shall be deemed an "Account Stated" between SELLER and PFC, except for any
errors of which SELLER has notified PFC in writing within fifteen (15) days
after the date of receipt by SELLER of said statement. Any errors which PFC is
timely notified of by the SELLER and PFC determines are not charge-backs as
defined in this Agreement, shall be immediately credited to SELLER.
 
9. TERM AND TERMINATION:
 
A. TERM: This Agreement shall continue in effect until January 31, 2010 and
shall be automatically renewed for successive periods of six months , so long as
the accounts are in good standing. PFC may terminate this Agreement at any time.
SELLER shall give sixty ( 60 ) days written notice of intent to terminate to
PFC.
B. TERMINATION UPON DEFAULT: Notwithstanding the foregoing, upon the occurrence
of Default by SELLER, this Agreement shall terminate automatically.
C. INDEBTEDNESS DUE AND PAYABLE: Upon the effective date of any termination,
whether such termination is pursuant to the occurrence of a Default or
otherwise, any indebtedness owing by SELLER shall become immediately due and
payable without notice or demand. The gross outstanding Accounts in addition to
all reservation, commitment, Line Fee, Discount Fees, Minimum Monthly Fee,
Interest or other accrued Fees as provided for in this Agreement or subsequent
Agreements, Notes or Addendum's between the parties, shall become immediately
due and payable.
D. POST TERMINATION: After termination SELLER remains fully responsible to PFC
in connection with any indebtedness existing or which may yet arise in
connection with outstanding/factored Accounts. PFC's security interest shall
continue until all indebtedness has been paid in full.
E.  EARLY TERMINATION:  Not applicable.


                                    4
__jcs_     ___jgm__    ________   ________
(Initial)      (Initial)      (Initial)      (Initial)
 
 
 
 

--------------------------------------------------------------------------------

 
 
10. DEFAULT AND REMEDIES:
 
A. DEFAULT: Any one or more of the following shall constitute a default of this
Agreement:
 
(a) SELLER fails to pay any indebtedness or obligation to PFC when due,
(b) SELLER breaches any term, provision, covenant, warranty or representation
under this Agreement, any Amendment hereto, or any other agreements or contracts
between SELLER and PFC or obligation of SELLER to PFC,
(c) A receiver or trustee is appointed for any or all of the assets of SELLER,
(d) SELLER becomes insolvent, ceases business operations, or unable to pay debts
as they mature, makes a general assignment for the benefit of creditors or
voluntarily files under bankruptcy or similar law(s),
(e) Any involuntary petition in bankruptcy is filed against SELLER and is not
dismissed within 60 days,
(f) Any levies of attachment, executions, tax assessment or similar process is
issued against the SELLER or the Collateral and shall not be released within ten
(10) days thereof, and/or
(g) Any document, statement, writing, warranty, representation, report,
certificate, financial statement made or delivered to PFC by SELLER or any of
SELLER's officers, employees or agents, now or hereafter, is incorrect, false,
untrue or misleading in any material respect whatever, and/or
(h) The death or insolvency or incompetency of any guarantor of SELLER;
revocation or termination of, invalidity or claim of invalidity of, or
limitation of liability upon, any guarantee of any or all of SELLER's
obligations and/or indebtedness, or commencement of proceedings against any
guarantor or surety for SELLER under any bankruptcy or insolvency law, and/or
( i) PFC at any time, acting in good faith and in a commercially reasonable
manner, deems itself insecure.
 
B. REMEDIES AFTER DEFAULT: In the event of any default PFC may do any one or
more of the following:
 
(a) Declare any indebtedness secured hereby immediately due and payable,
(b) Directly notify any account debtor/Customers and effect collections of
Accounts/take possession of Collateral and collect such Accounts without
judicial process whether said Account(s) is specifically assigned or not,
(c) Require SELLER to assemble the Collateral and the records pertaining to
Accounts and any other Collateral and deliver it to PFC,
(d) Enter the premises of SELLER and take possession of the Collateral and of
the records pertaining to the Accounts and any other Collateral,
(e) Grant extensions, compromise claims and settle Accounts for less than face
value, all without prior notice to SELLER,
(f) Use in connection with any assembly or disposition of the Collateral, any
trademark, trade name, trade style, copyright or technical process used or
utilized by SELLER,
(g) Return any surplus realized to SELLER after deducting the reasonable
expenses, costs, attorney's fees incurred by PFC in resolving said default
(l) Exercise any other rights and/or remedies available to PFC under law or
equity.
(h) Hold SELLER liable for any deficiency, and/or
( i) Sell, lease or otherwise dispose of all or any portion of the Collateral in
its condition at the time PFC took possession, or after further manufacturing,
processing or repair, at any one or more public and/or private sale(s), and to
adjourn any such sale from time-to-time without notice other than oral
announcement at time scheduled for sale. PFC may directly or through any
affiliated company purchase or lease any Collateral at any such public
disposition and, if permissible under applicable law, at any private
disposition. Any sale or other disposition shall not relieve SELLER of any
liability SELLER may have if any Collateral is defective as to title or physical
condition at the time of sale, or such sale results in a deficiency, and/or
(j) PFC may charge and SELLER shall pay interest on all unpaid indebtedness at
the rate of one and one-half percent (1 ½%) per month, and/or
(k) PFC may withhold all Reserves until said default is remedied, and/or
(l) Exercise any other rights and/or remedies available to PFC under law or
equity.


 
__jcs__   __jgm__   _______    _______
(Initial)     (Initial)     (Initial)     (Initial)                                                                                                  5




 
 

--------------------------------------------------------------------------------

 
 
C. CUMULATIVE RIGHTS: All rights, remedies and powers granted to PFC in this
Agreement, or in any note or other agreement given by SELLER to PFC, are
cumulative and may be exercised singularly or concurrently with such other
rights as PFC may have. These rights may be exercised from time to time as to
any part of the pledged Collateral as PFC in its discretion may determine.
 
11. OTHER PROVISIONS:
 
A. FINANCIAL RECORDS: SELLER will furnish to PFC financial statements and
information as reasonably requested by PFC from time to time.
B. TAX COMPLIANCE: SELLER will furnish PFC, upon reasonable request satisfactory
proof of payment and/or compliance with all Federal, State and/or local tax
requirements.
C. NO PLEDGE: SELLER has no authority to, and will not, pledge, or claim to
pledge, the credit of PFC to any person or business for any purpose whatsoever.
D. POWER OF ATTORNEY: In order to carry out this Agreement, SELLER grants to
PFC, an irrevocable power of attorney, coupled with an interest, authorizing and
permitting PFC (acting through any of its employees, attorney's or agents) at
any time, at PFC's option, with or without notice to SELLER, and at SELLER's
sole expense, to do any or all of the following in SELLER's name or otherwise:
its special attorney in fact, or agent, with power to:
(a) Insert PFC's remittance address on all Accounts of SELLER mailed by PFC,
(b) Receive, open, and dispose of all mail addressed to SELLER and in the event
of a Default to notify the United States Postal Service to change the address
for delivery of SELLER's mail to any address designated by PFC, including but
not limited to, PFC's own address. PFC shall turn over to SELLER all mail not
relating to the Collateral or SELLER's payment of any indebtedness owing,
(c) Endorse the name of SELLER, or SELLER's fictitious trade name, on any checks
or other evidences of payment that may come into the possession of PFC on
Accounts purchased by PFC or pursuant to default on any other documents relating
to any of the Accounts or to Collateral, and including but not limited to,
financing statements, financing statement amendments, notices to Customers and
any other documents necessary to carry out the purposes of this Agreement,
(d) In SELLER's name, or otherwise, demand, sue for, collect, and give releases
for any and all monies due or to become due on Accounts,
(e) Compromise, prosecute, or defend any action, claim or proceeding as to said
Accounts,
(f) From time to time offer a trade discount to SELLER's Customer exclusive of
SELLER's normal business practice with said Customer,
(g) To direct any financial institution which is a participant with PFC in
making Advances to or for the benefit of SELLER, or which is the institution
with which any deposit account is maintained by SELLER, to pay to PFC all monies
on deposit by SELLER, which are payable by said institution to SELLER regardless
of any loss of interest, charge or penalty as a result of payment before
maturity,
(h) To instruct any accountant or third party having custody or control of any
books or records or computer records belonging to, or relating to, SELLER to
give PFC full rights of access, inspection and opportunity to copy said records
as PFC may require,
(i) File financing statements or financing statement amendments to reflect any
change of SELLER's trade style or fictitious name or legal status, and
(j) To do any and all things PFC deems necessary and proper to carry out the
purpose(s) of this Agreement.
(k) SELLER authorizers PFC to file all necessary financing statements in behalf
of the SELLER with the State(s) in which PFC deems it necessary to secure its
interest in the "Personal Property" assets as described in section 4 entitled
"Security Interest/Collateral.
The authority granted PFC shall remain in full force and effect until all
assigned Accounts are paid in full and any indebtedness or obligation of SELLER
to PFC is discharged.
E. HOLD HARMLESS: SELLER agrees to indemnify and hold PFC harmless against any
and all claims, losses, expenses, costs, obligations, liabilities, and
attorneys' fees PFC may incur by reason of: (I) SELLER's breach of or failure to
perform any of its warranties, guarantees, commitments, or covenants in this
Agreement; or (ii) PFC's collecting or attempting to collect any Accounts.
 
                                         6
__jcs__    ___jgm_    ________    _______
 (Initial)      (Initial)      (Initial)      (Initial)
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
F. BINDING ON FUTURE PARTIES: This Agreement inures to the benefit of and is
binding upon the heirs, executors, administrators, successors and assigns of the
Parties.
G. WRITTEN WAIVER: PFC may not waive its rights and remedies unless the waiver
is in writing and signed by PFC. A waiver by PFC of any right or remedy under
this Agreement on one occasion is not a wavier of any other right on that
occasion, nor the waiver of that or any other right on any subsequent occasion.
H. LEGAL FEES: SELLER shall pay to PFC all attorney's fees, costs and/or
expenses ("Legal Fees") incurred by PFC in connection with PFC negotiating,
preparing, obtaining legal advise about, or enforcing this Agreement and any
documents prepared in connection herewith, and/or protecting, preserving or
enforcing any lien, security interest or other right granted by SELLER to PFC,
whether or not suit is brought. In any lawsuit, arbitration or other proceeding,
including any and all appeals therefrom, the prevailing party shall be entitled
to recover its Legal Fees wherever applicable.
I. CALIFORNIA LAW: This Agreement shall be governed by and construed both as to
validity and performance and enforced in accordance with the laws of the State
of California, without giving effect to the choice of law principles thereof.
The venue for any litigation, arbitration or other proceeding relative to this
Agreement shall be in San Diego County, State of California.
J. INVALID PROVISIONS: If any provision(s) of this Agreement shall be declared
illegal, contrary to law or policy, or otherwise unenforceable, it is agreed
that such provision shall be disregarded and that all other provisions of this
Agreement shall remain in full force and effect as though such provision(s) had
not been incorporated herein.
K. ENTIRE AGREEMENT: This Agreement, and any exhibits and schedules attached
hereto, constitutes the entire agreement of the Parties and supersedes all other
prior agreements, understandings, representations and warranties, whether
written or oral. This Agreement may be amended only by written agreement
executed by the Parties.
L. NOTICE: All notices, requests, demands, and other communications
(collectively "Notices") given or made pursuant to this Agreement shall be given
if sent by telex, telecopy, first-class mail or by registered or certified mail,
return receipt requested, postage and fees prepaid, or equivalent private
messenger/delivery service offering signature acknowledgment by recipient
(FEDEX, UPS, etc.), or by personal delivery to the addresses listed on the
original application, new addresses provided by the parties, or "wherever
 
_______ 
M. WAIVER OF JURY TRIAL: BOTH SELLER AND PFC ACKNOWLEDGE THE  EXTREME COST
ATTENDANT TO TRIAL BY JURY, AND THEREFOR BOTH SELLER AND PFC WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OR TRANSACTION RELATING TO THIS
AGREEMENT OR ANY AGREEMENT(S) RELATED HERETO.

 
N. VENUE: SELLER agrees that all actions or proceedings of any nature whatsoever
relating directly or indirectly hereto shall be litigated or arbitrated in
courts or places located within the State of California, County of San Diego and
if such action shall be brought in Federal Court then within the Federal
District Court located in said State.
(a) Service of Process: If PFC is not able to serve process upon SELLER, SELLER
hereby irrevocably appoints and designates the Secretary of State of California
whose address is 1230 "J" Street, Sacramento, CA 95814, or any other person
having or maintaining a place of business in such State, whom SELLER may from
time to time hereafter designate having given ten (10) days written notice
thereof to PFC" as SELLER's true and lawful attorney and duly authorized agent
for acceptance of legal process. Service of such process upon either the
Secretary of State as aforementioned, or upon such designated agent shall
constitute personal service of such process upon SELLER.
O. REIMBURSEMENT FOR PAYMENT OF JUDGMENTS OR TAXES : In the event any
governmental taxing authority or third party imposes or levies any sales, excise
or other tax or other form of judgment against SELLER in such form that PFC
deems it appropriate or necessary to pay such taxes, liens or judgments, SELLER
will immediately reimburse PFC the amount of taxes, liens or judgments paid by
PFC.
P. PARTICIPATION: SELLER acknowledges and agrees that PFC may seek to or enter
into an agreement with a third party or parties whereby such third parties or
parties ("Participant") participates with PFC in the transactions that are the
subject of this Agreement (the "Participation"). SELLER further acknowledges and
agrees that for the Participation, PFC may provide Participant with financial
and other relevant information that PFC has obtained from or about SELLER in
connection with this Agreement and/or any anticipated Participation.
 
 
7

__jcs__      __jgm__      ________      ________                                                                                                                               
 (Initial)       (Initial)        (Initial)         (Initial)
 
 

 
 
 

--------------------------------------------------------------------------------

 
Q. DESTRUCTION OF SELLER'S DOCUMENTS : Any documents, schedules, invoices,
accounts or other papers delivered to PFC may be destroyed or otherwise disposed
of by PFC six (6) months after the same are delivered to PFC unless SELLER makes
written request therefore and pays all expenses attendant to their return, and
in which event PFC shall return same when PFC's actual or anticipated need
therefore has terminated.
R. POST TERMINATION FEE'S: In the event that this Agreement is terminated, PFC
shall issue a UCC termination financing statement at no cost to Seller or other
authorized form of termination. Seller is responsible for filing this form at
the Secretary of States Office or other such place as is appropriate. In the
event that Seller request PFC to retrieve, recreate or reissue said
documentation post termination, SELLER will be charged $50.00 plus any actual
cost paid to a third party for this service.
S. POST TERMINATION ACCOUNTING RECOVERY FFES: In the event that Seller request
copies of factoring reports or accounting documents sixty days or more post
termination, SELLER shall pay reasonable recovery cost if those documents can be
recovered. In some instances, when an Account becomes dormant information is
purged from the system making recovery of this information unlikely.
T. PLACE OF PERFORMANCE: All acts to be performed under this Agreement are
performable at PFC's chief place of business.
U. DISCLOSURE OF CHARGES: SELLER HAS FULLY READ THIS AGREEMENT, AND SELLER FULLY
UNDERSTANDS THE CONTENTS HEREOF, PARTICULARLY THE CHARGES, RATES AND/OR COSTS
WHICH SELLER WILL/MAY PAY TO PFC HEREUNDER. SELLER HAS EVALUATED THE CHARGES AT
OTHER FINANCIAL INSTITUTIONS AND AGREES THAT THE CHARGES TO BE PAID HEREUNDER
ARE FAIR AND REASONABLE UNDER THE CIRCUMSTANCES.
Executed this ninth day of July 2010, at San Diego, California.
 
 

PRIMARY FUNDING CORPORATION      
PEPPERBALL TECHNOLOGIES – ­CA, INC.
        A Delaware Corporation            
/s/ Patricia J. Burns
   
/s/ John C. Stiska
 
By:  Patricia J. Burns, President
   
By:  John C. Stiska, Chief Executive Officer
 
 
   
 
                  /s/ Jeffrey G. McGonegal         By:  Jeffrey G. MeGonegal,
SEC/CFO            

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 